1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney                                       JS-6
     Chief, Civil Division
4    CEDINA M. KIM
     Assistant United States Attorney
5
     Senior Litigation Counsel, Civil Division
6    TOVA D. WOLKING, CSBN 259782
     Special Assistant United States Attorney
7
           160 Spear Street, Suite 800
8          San Francisco, California 94105
9          Telephone: (415) 977-8980
           Facsimile: (415) 744-0134
10         E-Mail: Tova.Wolking@ssa.gov
11   Attorneys for Defendant
12                            UNITED STATES DISTRICT COURT,
13                            CENTRAL DISTRICT OF CALIFORNIA
14
     MARIA VIRGEN GONZALEZ,                  ) Case No. 8:18-cv-02116-KES
15
             Plaintiff,                      )
16   vs.                                     ) [PROPOSED]
17                                           ) JUDGMENT OF REMAND
     NANCY A. BERRYHILL,                     )
18   Acting Commissioner of Social Security, )
19            Defendant.                     )
     _______________________________         )
20
21         The Court hereby approves the parties’ Stipulation to Voluntary Remand Pursuant
22   to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
23   Remand”) lodged concurrent with this Judgment of Remand, IT IS HEREBY
24   ORDERED, ADJUDGED AND DECREED that the above-captioned action is remanded
25   to the Commissioner of Social Security for further proceedings consistent with the
26   Stipulation to Remand.
27
     DATED: April 25, 2019               __________________________________
28                                       HONORABLE KAREN E. SCOTT
                                         UNITED STATES MAGISTRATE JUDGE
